788 F.2d 1223
12 O.S.H. Cas.(BNA) 1820
AKRON STANDARD DIVISION OF EAGLE-PICHER INDUSTRIES, INC.,Plaintiff-Appellee,v.Raymond DONOVAN, Secretary of U.S. Department of Labor,Defendant-Appellant.
No. 84-3650.
United States Court of Appeals,Sixth Circuit.
April 29, 1986.

Before MERRITT and WELLFORD, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This court entered an order January 8, 1986, 780 F.2d 568, affirming in substantial part the order of the district court with respect to a Freedom of Information Act request for information concerning job performance of Hollis Palmer who had filed an OSHA violation charge against his then employer, plaintiff-appellee.  The appellant has filed a thoughtful petition for rehearing.  While the panel declines the petition essentially for the reasons stated in the original decision, we wish to make it clear that we do not thereby abandon the analysis of this court in Kiraly v. F.B.I., 728 F.2d 273 (6th Cir.1984).  The panel's emphasis, rather, is that the matters and issues involving Palmer's job performance had already been the subject of prior public hearings and had been rather fully explored by OSHA in its investigation without vindicating Palmer's claim that actions taken against him were pretextual or retailiatory.  The panel concluded, therefore, that public disclosure in this instance was of at least equal import as the then diminished privacy interest of Palmer, and that the district court did not err in granting disclosure under Exemption 7(C).


2
Accordingly, the panel concludes that the issues raised in the petition were fully considered upon the original submission and decision of the case and, therefore, the petition is denied.


3
The petition for rehearing en banc has been circulated not only to the original panel members but also to all other active judges of this court, and less than a majority of the judges favored the suggestion.


4
Judge Celebrezze would grant the petition for rehearing for the reasons set forth in his opinion, concurring in part and dissenting in part.